        Case 1:16-cv-00465-WJ-LF Document 707 Filed 04/19/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                           No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to:       No. 1:16-cv-00465-WJ-LF
                                No. 1:16-cv-00931-WJ-LF
                                No. 1:18-cv-00319-WJ
                                No. 1:18-cv-00744-WJ-KK

               MEMORANDUM OPINION AND ORDER
      DENYING SUNNYSIDE GOLD CORPORATION'S MOTION FOR
 SUMMARY JUDGMENT ON GROUNDS OF LACK OF PERSONAL JURISDICTION
                          AS MOOT

        THIS MATTER comes before the Court on Sunnyside Gold Corporation’s ("Sunnyside")

Motion for Summary Judgment on Grounds of Lack of Personal Jurisdiction, Doc. 868, filed

October 13, 2020 (“Motion”).

        The following Plaintiffs have asserted claims against Sunnyside: (i) State of New Mexico;

(ii) the Navajo Nation; (iii) the State of Utah; and (iv) the Allen Plaintiffs.

        Sunnyside has withdrawn its Motion as to New Mexico, the Navajo Nation and Utah

because it has reached an agreement with those Plaintiffs. See Doc. 1005, filed January 8, 2021

(withdrawing Motion as to New Mexico and the Navajo Nation); Doc. 1139, filed March 15, 2021

(withdrawing Motion as to Utah).

        The Allen Plaintiffs have asserted the following claims against Sunnyside: (i) negligence

and negligence per se; (ii) gross negligence; (iii) trespass; and (iv) private nuisance. See Allen

Plaintiff's Second Amended Complaint at 112, 116, 117, 119, Doc. 445, filed January 21, 2020.

The Court granted Sunnyside's motion for summary judgment on the Allen Plaintiffs' claims

pursuant to the State of Colorado's statute of repose which bars "any and all actions in tort ...or

other actions for the recovery of damages" related to deficiencies in the design, planning and
        Case 1:16-cv-00465-WJ-LF Document 707 Filed 04/19/21 Page 2 of 3




construction of improvements to real property not brought within six years after substantial

completion of the improvement. See Mem. Op. and Order Granting Sunnyside Gold Corporation's

Motion for Partial Summary Judgment on Statute of Repose Grounds, Doc. 1156, filed March 31,

2021 (finding that the bulkheads planned, designed and constructed by Sunnyside were

improvements to real property).

       The Court denies Sunnyside's Motion for Summary Judgment on Grounds of Lack of

Personal Jurisdiction as moot because Sunnyside has withdrawn the Motion as to New Mexico,

the Navajo Nation and Utah, and because the Allen Plaintiffs' claims against Sunnyside are barred

by Colorado's statute of repose.

       Defendants United States of America, the United States Environmental Protection Agency

("EPA"), and the EPA Administrator (collectively "Federal Defendants") have asserted

crossclaims against Sunnyside pursuant to CERCLA, 42 U.S.C. §§ 9601, et seq. See Answer and

Cross-Claims of the Federal Defendants to the Navajo Nation's First Amended Complaint at 49,

Doc. 192, filed July 1, 2019 ; Answer and Cross-Claims of the Federal Defendants to the State of

New Mexico's First Amended Complaint at 46, Doc. 195, filed July 1, 2019; Federal Defendants'

Answer to First Amended Complaint of the State of Utah and Crossclaim at 28, Doc. 200-1, filed

July 1, 2019. The Federal Defendants did not file a response opposing Sunnyside's Motion for

Summary Judgment on Grounds of Lack of Personal Jurisdiction presumably because Sunnyside's

Motion was directed solely towards the Plaintiffs New Mexico, the Navajo Nation, Utah, and the

Allen Plaintiffs.   See Motion at 1 (stating "the Plaintiffs have failed to produce evidence

demonstrating that [Sunnyside] is subject to either general or specific personal jurisdiction in New

Mexico"). The Court declines to rule on whether it has personal jurisdiction over Sunnyside until

the Federal Defendants and any other Parties asserting crossclaims against Sunnyside have had an



                                                 2
        Case 1:16-cv-00465-WJ-LF Document 707 Filed 04/19/21 Page 3 of 3




opportunity to respond. See Alejandre-Gallegos v. Holder, 598 Fed.Appx. 604, 605 (10th Cir.

2015) ("In our adversarial system, neutral and busy courts rely on lawyers to develop and present

in an intelligible format the facts and law to support their arguments and the adversarial process

cannot properly function when one party ignores its obligations under the rules”). Sunnyside may

file another motion regarding personal jurisdiction directed towards the Federal Defendants and

any other Parties that have asserted crossclaims.

       IT IS ORDERED that Sunnyside Gold Corporation’s Motion for Summary Judgment on

Grounds of Lack of Personal Jurisdiction, Doc. 868, filed October 13, 2020, is DENIED as moot.



                                             ________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
